DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenda et al (US 2016/0082565, previously cited) in view of Twelves et al (US 2017/0361418).
Regarding claim 15, Kenda teaches an apparatus for smoothing surface roughness within a passageway (11) comprising an abrasive flow machine (1) configured to pump an abrasive media through a component (5) having the passageway ([0063]), the abrasive flow machining including a tube network having a first end connected to a first end of the passageway (see tube 10 connected to top end of passageway in any of figs 2-4) and a second end connected to a second end of the passageway (see tube 2 connected to bottom end of passageway), the rube network and the passageway forming a continuous fluid circuit (continuous through the tubes and passageway), and a mandrel (6) configured for variable positioning along a length within the passageway ([0063-0066]; through the described movement of element 4), the mandrel being sized to create a gap between an outer surface of the mandrel and an inner surface of the passageway (see any of figs 1-4). Kenda does not teach a first valve, a receptacle, a return portion, or a second valve proximate a pump connected to the circuit. Twelves teaches an apparatus for smoothing surface roughness within a passageway (32) including a tube network having a first end connected to a first end of the passageway (fig 1; at 32a) and a second end connected to a second end of the passageway (at 32b), the tube network and the passageway forming a continuous fluid circuit, the tube network comprising: a first valve (bottom valve 28) disposed in proximity to the second end of the passageway (fig 1), the first valve configured to selectively fluidly couple the tube network to a receptacle (29; 
Regarding claim 16, Kenda, as modified, teaches all the limitations of claim 15 as described above. Kenda further teaches the mandrel is sized to enable friction between the outer surface of the mandrel and the inner surface of the passageway to control the variable positioning (as provided by the viscous nature of the abrasive ([0032]) and the positioning provided by flexible rope 4 ([0063])). 
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenda and Twelves as applied to claim 16 above, and further in view of Kipp (DE 29807792, previously cited).
Regarding claim 17, Kenda, as modified, teaches all the limitations of claim 16 as described above. Kenda further teaches a cable (4) connected to the mandrel and configured to control the variable positioning ([0063]). Kenda does not teach a cable reel. Kipp teaches an apparatus for smoothing a passageway including a cable reel ([0037] of translation; “winding device”) and a cable (22) connected to a mandrel (16) wherein the cable reel is configured to 
Regarding claim 18, Kenda, as modified, teaches all the limitations of claim 17 as described above. Kenda further teaches the passageway includes a circular cross section ([0024]) and the mandrel is a sphere (fig 1; [0063]).
Response to Arguments
Applicant's arguments filed 18 Oct 2021 have been fully considered but they are not persuasive. Applicant argues that Kenda and Kipp do not teach the newly claimed tube network. However, as detailed in the rejection above, the newly cited Twelves reference teaches these limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other apparatuses with similar tube networks are cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723